No.     12168

                 I N THE SUPREME COURT OF THE STATE OF M N A A
                                                        OTN

                                              1972



THE STATE OF M N A A e x r e l . OB-GYN GROUP
              OTN
OF BILLINGS, MONTANA, and ST. VINCENT'S
HOSPITAL,

                                     Relators,



THE DISTRICT COURT OF THE THIRTEENTH JUDICIAL
DISTRICT OF THE STATE OF M N A A i n and f o r t h e
                           OTN
County o f Yellowstone and t h e Honorable N a t A l l e n ,
Presiding Judge,

                                     Respondents.



ORIGINAL PROCEEDING :


Counsel o f Record

           F o r Relators:

                   S a n d a l l , Moses and Cavan, B i l l i n g s , Montana.
                   C h a r l e s F. Moses a r g u e d , B i l l i n g s , Montana.
                   Crowley, K i l b o u r n e , Haughey, Hanson and G a l l a g h e r ,
                      B i l l i n g s , Montana.
                   Bruce R. T o o l e a r g u e d , B i l l i n g s , Montana.

           F o r Respondents:

                   Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
                     Montana.
                   Michael G. A l t e r o w i t z , B i l l i n g s , Montana.


                                                     Submitted:       December 6 , 1 9 7 1

                                                       Decided:      FEB 8 8 4972
           a -
            .
            2          $GFT
F i l e d t t,
Mr.   John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s an o r i g i n a l proceeding s e e k i n g a w r i t o f s u p e r -

visory control, o r other appropriate w r i t .                          R e l a t o r s , The S t a t e

o f Montana, e x r e l . Ob-Gyn Group o f B i l l i n g s , Montana, and S t .

V i n c e n t ' s H o s p i t a l , a l l e g e t h a t Hon. Nat A l l e n f p r e s i d i n g judge

i n t h e d i s t r i c t c o u r t o f t h e t h i r t e e n t h j u d i c i a l d i s t r i c t , county

o f Yellowstone, i n t h e case e n t i t l e d Michael J . Crowley and

Michele M. Crowley, Husband and Wife, Husband-Coached Lamaze

C h i l d b i r t h A s s o c i a t i o n and Bob E . H u l i t , M.D.      v. S t . V i n c e n t ' s

H o s p i t a l and Ob-Gyn Group o f B i l l i n g s , Montana, r e f u s e d t o d i s -

q u a l i f y h i m s e l f upon t h e f i l i n g of an a f f i d a v i t o f d i s q u a l i f i c a -

t i o n more t h a n f i f t e e n d a y s p r i o r t o t h e t i m e s e t f o r t r i a l .           Re-

l a t o r s contend t h a t Judge A l l e n ' s o r d e r o f d e n i a l was i n c o r r e c t

and t h e r e i s no a p p e a l from such o r d e r , e x c e p t by an o r i g i n a l

proceeding i n t h i s C o u r t where t h e l e g a l i t y o f t h e o r d e r c o u l d be

reviewed.

             T h i s C o u r t h e a r d c o u n s e l f o r t h e r e l a t o r s e x p a r t e and

on November 11, 1971, i s s u e d an a l t e r n a t i v e o r d e r t o show c a u s e ,

r e t u r n a b l e December 6 , 1971.

             Judge N a t A l l e n f i l e d a b r i e f b u t on t h e r e t u r n d a t e d i d

n o t a p p e a r o r have c o u n s e l a p p e a r t o a r g u e t h e matter.            Counsel

f o r r e l a t o r s appeared on t h e r e t u r n d a t e and argued.

             The f a c t s s e t f o r t h i n Judge A l l e n ' s r e t u r n b r i e f are of

import f o r t h e y s e t f o r t h h i s r e a s o n s f o r denying t h e d i s q u a l i f i -

cation.       W e set them f o r t h i n some d e t a i l f o r t h e y p o i n t up a

p r o c e d u r a l problem o f which t h i s C o u r t h a s l o n g been aware, and

one w e f e e l must b e worked o u t under t h e powers g i v e n t h i s Court
by C h a p t e r 1 6 o f t h e Laws o f Montana, 1963.

              Judge A l l e n a l l e g e s he w a s c a l l e d i n t o t h e t h i r t e e n t h

j u d i c i a l d i s t r i c t t o assume j u r i s d i c t i o n by t h e Hon. R o b e r t H.

Wilson on October 8 , 1971; t h a t t h e matter w a s set f o r n o n j u r y

t r i a l on November 2 2 , 1971; t h a t a t t h e r e q u e s t o f a l l c o u n s e l

h e set a l l motions and t h e case f o r a p r e t r i a l h e a r i n g on Octo-

b e r 27, 1971; and, t h a t a l l p a r t i e s appeared.                       The c o u r t h e a r d

and r u l e d on a l l motions made by p l a i n t i f f s , a s w e l l as a motion

t o d i s m i s s and a motion t o quash t h e temporary r e s t r a i n i n g o r d e r

f i l e d by t h e i n t e r v e n i n g d e f e n d a n t s .    A t the close of the p r e t r i a l

h e a r i n g , he d e n i e d t h e motions t o dismiss and t o quash t h e tempo-

rary restraining order.                      T h e r e a f t e r on November 5 , 1971, C h a r l e s

F. Moses, E s q . ,          on b e h a l f o f t h e i n t e r v e n i n g d e f e n d a n t s f i l e d

an a f f i d a v i t t o d i s q u a l i f y him.        Judge A l l e n f u r t h e r states he

i s s u e d a n o r d e r d i r e c t i n g t h a t t h e a f f i d a v i t be s t r i c k e n from

t h e f i l e and on November 1 0 , 1971, h e amended h i s o r d e r by s t a t -

i n g i n more p a r t i c u l a r i t y t h e basis f o r t h e o r d e r s t r i k i n g t h e

a f f i d a v i t of d i s q u a l i f i c a t i o n .

              Judge A l l e n s t a t e s t h e i s s u e b e f o r e t h i s C o u r t t o be:

Whether d i s q u a l i f i c a t i o n i s v a l i d a f t e r t h e p a r t i e s c o n s e n t t o

a d e t e r m i n a t i o n of t h e major i s s u e s .

              Counsel f o r r e l a t o r s s t a t e s t h e i s s u e t o be:              When d o e s

t h e t r i a l b e g i n , a t t h e p r e t r i a l stage o r c a n a d i s q u a l i f i c a t i o n

b e - f i l e d w i t h i n t h e t i m e allowed by s t a t u t e          --   f i f t e e n days?

              W e think the latter issue is controlling.                                W e are n o t

unaware o f t h e m e r i t i n t h e t r i a l j u d g e ' s argument t h a t t h e pur-

pose of s t a t u t o r y d i s q u a l i f i c a t i o n i s t o i n s u r e a f a i r t r i a l ;
and t o u s e it t o " f e e l o u t " a judge a t a p r e t r i a l h e a r i n g i s a n

abuse o f t h e r i g h t by c o u n s e l .         Here, w e a r e n o t c a l l e d upon t o

d e c i d e t h a t i s s u e f o r t h e f i l i n g was w i t h i n t h e s t a t u t o r y p e r i o d .

             Heretofore t h i s Court has followed t h e s t a t u t e , Section

9 3 - 9 0 1 ( 4 ) , R.C.M.    1947, which r e a d s as f o l l o w s :

             "Cases i n which judge may be d i s q u a l i f i e d                --
             c a l l i n g i n a n o t h e r judge. Any j u s t i c e , judge,
             o r j u s t i c e o f t h e peace must n o t s i t o r a c t a s
             such i n any a c t i o n o r proceeding:



             "4. When e i t h e r p a r t y makes and f i l e s an
             a f f i d a v i t as h e r e i n a f t e r p r o v i d e d , t h a t h e h a s
             r e a s o n t o b e l i e v e , and d o e s b e l i e v e , he c a n n o t
             have a f a i r and i m p a r t i a l h e a r i n g o r t r i a l
             b e f o r e a d i s t r i c t judge. Such a f f i d a v i t may
             b e made by any p a r t y t o a n a c t i o n , motion, o r
             p r o c e e d i n g , p e r s o n a l l y , or by h i s a t t o r n e y o r
             a g e n t , and s h a l l be f i l e d w i t h t h e clerk o f t h e
             d i s t r i c t c o u r t i n which t h e same may b e pending.

             " * * * I n a l l o t h e r c a s e s t h e a f f i d a v i t must b e
             f i l e d a t l e a s t f i f t e e n (15) d a y s b e f o r e t h e day
             a p p o i n t e d or f i x e d f o r t h e h e a r i n g or t r i a l o f
             any such a c t i o n , motion, o r p r o c e e d i n g ( p r o v i d e d
             such p a r t y s h a l l have had n o t i c e of t h e h e a r i n g
             of such a c t i o n , motion, o r p r o c e e d i n g f o r a t
             l e a s t t h e p e r i o d o f f i f t e e n (15) d a y s and i n
             case he s h a l l n o t have had n o t i c e f o r such l e n g t h
             of t i m e , h e s h a l l f i l e s u c h a f f i d a v i t immediately
             upon r e c e i v i n g such n o t i c e ) . * * *"

             The c a s e l a w i n Montana h a s l o n g r e c o g n i z e d t h e r i g h t of

disqualification.                  The r e a s o n s u n d e r l y i n g t h e enactment o f sec-

t i o n 93-901, R.C.M.              1947, are f u l l y set f o r t h i n I n re Woodside-

F l o r e n c e Irr. D i s t . ,     1 2 1 Mont. 346, 194 P.2d            2 4 1 and S t a t e e x

rel. Peery v . D i s t . C t . ,           145 Mont. 287, 400 P.2d 648.                   See a l s o

A n n o t a t i o n , 73 ALR2d 1238.

             A s w e have n o t e d h e r e t o f o r e , C h a p t e r 1 6 of t h e Laws of

Montana, 1963 ( S e c t i o n 93-2801-1               -   2801-8,     R.C.M.      1947) gave t h i s

C o u r t t h e power t o make r u l e s governing c i v i l p r o c e d u r e ; and,
by processes set forth by our rules we intend to reexamine

this procedural problem.

        The writ of supervisory control is therefore issued

directing the trial court to reinstate the affidavit of dis-

qualification, and that a new judge be selected to proceed

with the trial of the cause.




We concur:
                           / \I
                           i
                                      Associate Justice




Mr. Chief Justice James T. Harrison, deeming himself disqualified,

took no part in this Opinion.